Citation Nr: 1718277	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-10 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating greater than 20 percent for service-connected partial sacralization of L5 and diffuse disc bulge at L4-L5 level, chronic active lumbosacral strain, herniated disc protrusion, hereafter lumbar spine disability, prior to December 26, 2012.  

3.  Entitlement to a rating greater than 60 percent for lumbar spine disability, intervertebral disc syndrome (IVDS) of the lumbar spine from December 26, 2012.  

4.  Entitlement to a rating greater than 20 percent for mild paravertebral muscle spasms with uncovertebral hypertrophic changes (DJD) with associated diffuse disc bulge at C5-C6 level creating anterior epidural defect, hereafter cervical spine disability, prior to December 26, 2012.  

5.  Entitlement to a rating greater than 60 percent for cervical spine disability, IVDS of the cervical spine, from December 26, 2012.  

6.  Entitlement to a rating greater than 20 percent for spinal cord impingement of the cervical spine, neurological manifestations.  

7.  Entitlement to a rating greater than 10 percent for status-post left fourth metacarpal fracture of the left hand.  

8.  Entitlement to a rating greater than 10 percent for left knee disability.

9.  Entitlement to a rating greater than 30 percent prior to January 11, 2013 for chronic headaches of the tension type, status-post head trauma.

10.  Entitlement to a rating greater than 50 percent since January 11, 2013 for chronic headaches of the tension type, status-post head trauma.

11.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  

12.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to December 26, 2012.  


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1998 to May 2002.  He also served in the Army National Guard service from July 1997 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico and Guaynabo, Puerto Rico, respectively.

In September 2011, the Veteran revoked his representative's power of attorney.  The Veteran has not selected a new representative.  Thus, the Veteran is currently self-represented in this case.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that that the scope of a disability claim includes any disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In consideration of the Clemons case, the Board has broadened and reframed the issue as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  

In 2003 the Veteran reported experiencing nightmares, and wakings in the night sweating ever since a parachuting incident in service, and in July 2007 the Board denied service connection for a psychiatric disorder because of a lack of medical nexus evidence.  When the Veteran filed the current claim, he stated that he had PTSD due to a parachuting incident in service, and medical treatment records showed the Veteran experienced nervousness, anxiety, depression and sleep difficulties.  Because the previously denied claim and the current claim involve overlapping psychiatric symptoms, to include anxiety and sleep difficulties, as is shown by the record, and the factual basis for the claims was similar, the Board initially considers that the Veteran's current claim is a request to reopen a previously denied claim.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  Nevertheless, in December 2014 service treatment records and service personnel records were submitted, which were not part of the record at the time of the prior 2007 denial.  Due to the relevant, newly submitted service treatment and personnel records, this issue must be reconsidered on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen a previously denied claim.  38 C.F.R. § 3.156(c) (2016).

During the pendency of the Veteran's appeal, and specifically in a March 2016 rating action, the AOJ re-characterized the service-connected lumbar spine disability to that of IVDS of the lumbar spine, increasing the disability rating for the service-connected lumbar spine disability to 60 percent, effective December 26, 2012.  In the same rating decision, the AOJ recharacterized the service-connected cervical spine disability to that of IVDS of the cervical spine, increasing the disability rating to 60 percent, effective December 26, 2012.  As such, before December 2012, the Veteran continued to receive a staged rating of 20 percent for each of the lumbar spine and cervical spine disabilities.  Applicable law provides that a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran did not withdraw the appeal as to the claim for a disability rating greater than assigned, therefore, the issues of entitlement to a rating greater than 20 percent for the lumbar spine and the cervical spine, prior to December 26, 2012, and greater than 60 percent for IVDS of the lumbar spine, and of the cervical spine, since December 26, 2012 remain in appellate status.  

The March 2016 rating decision awarded a 50 percent rating since January 11, 2013 for chronic headaches, and a TDIU effective December 26, 2012, and informed the Veteran that this was a total grant of benefits.  However, the RO did not assign the maximum schedular rating throughout the course of the appeal since the original date of claim.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Consequently, these issues remain on appeal, and must be considered.  

The issues of entitlement to service connection for a psychiatric disability, and increased rating for the left knee, and entitlement to special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 26, 2012, the Veteran's lumbar spine disability is manifested by symptoms such as limitation of motion and report of pain; however, forward flexion of the Veteran's lumbar spine was not shown to be functionally limited to 30 degrees or less, and ankylosis has not been present for this period.

2.  From December 26, 2012, the Veteran's IVDS of the lumbar spine is awarded the maximum schedular evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, and has not been manifested by unfavorable ankylosis of the entire spine.

3.  Prior to December 26, 2012, the Veteran's IVDS of the cervical spine is manifested by symptoms such as limited motion and pain; however, forward flexion of the Veteran's cervical spine was not shown to be functionally limited to 15 degrees or less, and favorable ankylosis was not present.

4.  From December 26, 2012, the Veteran's IVDS of the cervical spine is awarded the maximum schedular evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, and has not been manifested by unfavorable ankylosis of the entire spine.

5.  Prior to December 26, 2012, the Veteran's cervical spine impingement neurological manifestations were characterized by no more than mild symptoms, with normal sensory and reflex testing, no neurological abnormalities, no atrophy, and no radiculopathy.

6.  During the period on appeal, the Veteran's status-post left fourth metacarpal fracture of the left hand has been shown to be manifested by no more than pain and limited motion of the left fourth finger when considering additional limitation during flare-ups and after repetitive use.

7.  It is reasonably shown that, throughout the period on appeal, the Veteran's migraines have been manifested by symptoms more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, which corresponds to a 50 percent rating, which is the maximum schedular rating available for the chronic headaches disability.

8.  Since December 3, 2008, it is at least as likely as not that the appellant's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to December 26, 2012, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability are not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  From December 26, 2012, the criteria for an evaluation greater than 60 percent for IVDS of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5243 (2016).

3.  Prior to December 26, 2012, the criteria for a disability rating greater than 20 percent for the Veteran's service-connected cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

4.  From December 26, 2012, the criteria for a rating greater than 60 percent for the Veteran's service-connected cervical spine IVDS are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

5.  Prior to December 12, 2012, the criteria for a rating in excess of 20 percent for spinal cord impingement of the cervical spine, neurological manifestations have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8513 (2016).

6.  The criteria for a rating greater than 10 percent since December 26, 2012, for left (minor) fourth metacarpal fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5226 (2016).

7.  Prior to January 11, 2013, the criteria for a 50 percent disability rating for chronic headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2016).

8.  Since January 11, 2013, the criteria for a rating greater than 50 percent for chronic headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2016).

9.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders have been met since December 3, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The appeal of the increased rating claim arises from the Veteran's disagreement with the evaluation assigned following the grant of entitlement to service connection.  Once entitlement to service connection is granted, a claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in February, May and November 2009 letters, prior to the December 2009 rating decision on appeal. 

With regard to the duty to assist, the claims file contains the Veteran's service personnel and treatment records, post-service medical records, and lay statements in support of the claims.  The Veteran has not identified or authorized VA to obtain any outstanding records that are relevant to the claims decided herein.

In addition, the Veteran was afforded a VA examination in connection with his claim for an increased evaluation for his lumbar spine, cervical spine, with neurological manifestations, and left hand disabilities in December 2012, with an additional neurological examination in January 2013 to consider his chronic headaches.  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and they fully address the rating criteria.

Regarding claims for increase for the lumbar spine, cervical spine and left hand, the Board acknowledges the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  A review of the claims file reveals that the medical examinations and treatment records discussed below demonstrate range of motion testing for the spine; however, these examinations may be deemed inadequate under Correia.  That notwithstanding, in the present decision, the Board is denying disability rating greater than 20 percent each for the lumbar and cervical spine prior to December 26, 2012, as there is no way to go back in time and assess the Veteran's level of pain on weight bearing, thus, a remand for this purpose would be without benefit to the Veteran.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (discussing parameters of VA musculoskeletal examination, with respect to literal requirements articulated in 38 C.F.R. § 4.59).  

Further, the Board is denying a disability rating in excess of 60 percent for the lumbar and cervical spine for the period beginning on December 26, 2012, because ankylosis is not demonstrated, and a rating greater than 10 percent for the post status left fourth metacarpal fracture of the left hand because the Veteran is already receiving the maximum rating for this disability involving ankylosis of the long finger.  In all of these situations, the Veteran is already receiving the maximum allowable schedular rating based on limitation of motion and a higher rating under the rating schedule for all these disabilities either requires ankyloses or the Veteran is already being compensated for ankylosis.  The provisions of functional loss are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Thus, a remand solely for the purpose of obtaining active and passive range of motion of the lumbar and cervical spine after December 2012, and for the left hand, would serve no useful purpose.  In other words, the requirements of the Correia holding are inconsequential in this case, and, therefore, an examination addressing these ranges of motion is not warranted. 

As the Board is granting the claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders to the date of claim, a discussion of VA's compliance with the Veterans Claims Assistance Act of 2000 as to that issue is unnecessary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran.  Hence, there is no error or issue that precludes the Board from addressing the merits of the appeal.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2015).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C. A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Increased Ratings: Lumbar and cervical spine disabilities

The Veteran's lumbar and cervical disabilities have been rated as 20 percent disabling prior to December 26, 2012, each, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply: 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating. 

Forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

An intervertebral disc syndrome (preoperatively or postoperatively) is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.  

Note (1):  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

VA treatment records and social security disability records show that the Veteran reported that he experienced low back pain, with swelling and inflammation, for which he was prescribed pain medication.  A September 2010 VA treatment note observed that there was a gait/balance deficit.  

At a June 2009 VA examination for the lumbar and cervical spine, the Veteran reported experiencing progressively worse pain since a 1999 parachute incident, for which he took Tramadol.  The Veteran denied erectile dysfunction, urinary or fecal incontinence, paresthesias, falls or unsteadiness.  He reported that he experienced stiffness, spasms, and pain that was moderate and constant.  The Veteran did not have incapacitating episodes of spine disease, and did not use devices or aids; however, he had a history of using a cane.  The Veteran reported that he could walk 1 to 3 miles.  There was no muscle spasm, tenderness, or guarding severe enough to cause abnormal gait or abnormal spinal contour.  Muscle tone and strength were normal.  There was no atrophy.  Sensory and reflex examinations were normal.  

Range of motion of the lumbar spine was from 0 to 90 degrees of flexion, 0 to 30 degrees of extension, left and right lateral rotation and lateral flexion.  There was no objective evidence of pain and following repetitions, no additional limitations.  There was clinical evidence of myofascial pain syndrome.  

Range of motion of the cervical spine was 0 to 45 degrees of flexion, and left and right lateral flexion, and 0-80 degrees of left and right lateral rotation.  There was no objective evidence of pain or following repetitions.  There was mild cervical spondylosis.  

The Veteran was afforded a VA examination of his lumbar spine on December 26, 2012.  Diagnosis was of degenerative disc disease of the lumbar spine, with disc bulges at L3-L4.  The Veteran reported worsening pain since his previous examination, and that his pain was constant.  He described the pain as a 5 on a scale to 10, aching pressure localized to the low back and associated with severe stiffness.  Flare-ups occurred with prolonged sitting or standing.  Range of motion testing with evidence of pain showed lumbar forward flexion was to 65 degrees, extension to 15, right and left lateral flexion and lateral rotation to 25 each.  Measurements were no worse following repetitions; however, there was functional loss or impairment evidenced by less movement than normal and pain on movement.  Muscle strength testing was normal.  There was no atrophy.  Reflexes were normal.  Straight leg raising was normal.  There was no radicular pain.  There were no other neurologic abnormalities.  The examiner indicated that there was IVDS at least six weeks of incapacitating episodes over the previous year.  The Veteran regularly used a brace, and he used a one point cane when he left his house.  Imaging documented arthritis.  Straightening of the lordosis was noted due to muscle spasms.  Impression was of spondylosis, discogenic disease L5-S1, new, and lumbar spasm.  The examiner opined that the impact on work was such that the Veteran could be in a sedentary or semi-sedentary position so that he does not lift more than 15 pounds or more, or bend repetitively at the waist, stand more than 15 minutes or walk more than 15 consecutive minutes.  

The Veteran was also afforded a December 26, 2012 VA examination of his cervical spine.  The Veteran was diagnosed as having DDD with right paracentral disc extrusion.  He reported experiencing constant pain that was approximately 5 on a scale to 10, with aching and pressure localized to the neck, associated with severe stiffness.  He reported crepitation of his neck with rotation of his head.  Prolonged sitting or standing increased his neck pain during flare-ups.  Range of motion testing revealed cervical forward flexion to 35; extension to 20; right and left lateral flexion to 30; right and left lateral rotation to 40, each with objective evidence of pain.  After repetitive use testing, measurements were no worse, but additional limitation was evident in less movement than normal and pain on movement.  There was localized tenderness or pain.  There was no guarding or muscle spasm.  Muscle strength testing was normal.  There was no atrophy.  Reflexes and sensory testing were normal.  There was no radiculopathy and no other neurologic abnormalities.  IVDS was present, with at least six weeks of incapacitating episodes over the previous year.  The Veteran regularly used a cane.  Imaging showed degenerative disc disease, with right paracentral disc extrusion at C6-C7, mild C5-C6 degenerative changes, atherosclerosis, pronounced for the Veteran's age.  The examiner indicated that the Veteran should not work at a job in which he must lift or turn his head repetitively, and should not carry more than 15 pounds with his arms.

There is no evidence of record documenting at any time prior to December 26, 2012 that the Veteran's lumbar or cervical spine disabilities were manifested by physician ordered bed rest for a term consistent with a higher rating.  Hence, an increased rating is not in order based on incapacitating episodes.

As discussed above, to warrant a 40 percent disability rating for the lumbar spine under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show that the Veteran's back disability results in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Prior to or since December 26, 2012, the Veteran's thoracolumbar motion has not been manifested by either a limitation of forward flexion to 30 degrees or less, or favorable ankylosis involving the entire thoracolumbar spine. 

To warrant a 30 percent disability rating for the cervical spine under the General Rating Formula for Disease and Injuries of the Spine, the evidence must show that the Veteran's neck disability results in forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  Prior to or since December 26, 2012, the Veteran's cervical motion has not been manifested by either a limitation of forward flexion to 15 degrees or less, or favorable ankylosis involving the entire cervical spine.  

Review of the evidence of record reveals that the Veteran's lumbar and cervical spine symptomatology do not approach the next higher percentage disability rating for limitation of motion.  With respect to favorable ankylosis of the entire thoracolumbar spine or cervical spine, the objective medical evidence of record is pertinently absent any indication that ankylosis exists.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither the medical or lay evidence of record suggests that the Veteran's lumbar or cervical spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the course of the appeal.  Additionally, the competent evidence of record demonstrates that the Veteran has maintained lumbar forward flexion which exceeds limitation to 30 degrees or less, and cervical forward flexion which exceeds limitation to 15 degrees of less.  As such, a 40 percent disability rating for the Veteran's lumbar spine disability or for the Veteran's cervical spine disability is not warranted prior to December 26, 2012.  Further, a 30 percent disability rating for the Veteran's cervical spine disability is not warranted prior to December 26, 2012.

Consideration has been given as to whether a higher rating based on functional loss due to pain on use or due to flare-ups is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). The Board recognizes the Veteran's complaints to include significant pain, stiffness, and functional loss as a result of his lumbar and cervical spine disabilities, making prolonged sitting or standing difficult.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of the lumbar or cervical disorder according to the appropriate diagnostic codes.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than any subjective reports of increased symptomatology at a specific disability level, and further notes that such records take into account the Veteran's reports of symptomatology.

As noted above, the June 2009 VA examiner noted lumbar forward flexion to 90 degrees, and cervical flexion to 45 with thoracolumbar function limited by pain.  Thus, the evidence shows that the Veteran's reports of pain are contemplated in the current evaluation assigned as it is based on the objectively demonstrated reduced motion.  Thus, even considering functional loss and painful motion, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation greater than 20 percent at any time prior to December 26, 2012, for either the lumbar or cervical spine disabilities.  It bears repeating that the General Rating Formula for Diseases and Injuries of the Spine specifically provide that the assigned ratings are controlling regardless whether there are or are not symptoms such as pain.

Additional staged ratings have been considered for all periods on appeal, and are not appropriate here.

The Board notes that the Veteran was separately evaluated for neurological manifestations of the cervical spine.  The record has not indicated additional symptomatology other than contemplated by the current separate rating.   Indeed, the December 2012 VA examination indicated no neurologic abnormalities for the cervical or lumbar spine.  In so finding, the Board has fulfilled its duty to consider all other neurological impairments of the spine disabilities pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 Note (1).

Prior to December 26, 2012, the preponderance of the evidence is against a rating greater than 20 percent for a lumbar spine disability, or for a cervical spine disability, and the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IVDS of the lumbar spine, and of the cervical spine, since December 26, 2012

In the March 2016 rating decision, the RO re-characterized the Veteran's lumbar spine disability and cervical spine disability to that of intervertebral disc syndrome, and increased the rating assigned to 60 percent, each, effective December 26, 2012.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected IVDS pursuant to the Formula for Rating IVDS based on Incapacitating Episodes is not entitled to a disability rating in excess of 60 percent for either the cervical or lumbar spine.  In this regard, the Formula for Rating IVDS provides a maximum disability rating of 60 percent and, therefore, a higher rating cannot be granted under this code.  While the December 2012 VA examiner noted evidence of pain, and limited motion with tenderness in the Veteran's cervical spine and stiffness in the lumbar spine, a disability rating in excess of 60 percent is not warranted for the cervical or lumbar spine, as the Veteran is currently rated at the highest percentage for IVDS. 

When considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an evaluation in excess of 60 percent for his service-connected IVDS of the cervical or lumbar spine for the period since December 26, 2012.  As noted above, in order for the Veteran to meet or approximate the criteria for a rating in excess of 60 percent under the rating criteria for the lumbar spine, there must be unfavorable ankylosis of the entire spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  As discussed above, during the December 2012 VA examination, the Veteran was not shown to have ankylosis of the spine.  Indeed, there is no medical evidence diagnosing the Veteran with ankylosis of the spine, and there is none of the previously mentioned symptoms cited in 39 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5) in conjunction with fixed flexion or extension in the lumbar spine or cervical spine, indicative of unfavorable ankylosis.  At the Veteran's December 2012 examination of his lumbar spine, his flexion ended at 65 degrees, with evidence of painful motion.  His extension ended at 15 degrees, with evidence of painful motion, with right and left lateral flexion to 25 degrees each, and right and left rotation to 25 degrees each.  At December 2012 examination of his cervical spine, flexion ended at 35 degrees with pain.  His extension was to 20 degrees, with right and left flexion to 30 degrees, each, and right and left rotation to 40 degrees, each.  No findings of ankylosis have been made for the lumbar or cervical spine.

Even when taking into account limited movement and the Veteran's reports of pain on motion, such symptomatology does not approximate ankylosis.  The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examination, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 60 percent under the rating criteria.  Thus, the Veteran has not been shown to have met the criteria for an evaluation in excess of 60 percent for his IVDS of the lumbar or cervical spine from December 26, 2012.

As discussed above, the provisions of 38 C.F.R. §§ 4.40, 4.45,and 4.59, are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Therefore, the Board concludes that an evaluation in excess of 60 percent for the Veteran's IVDS of the cervical and of the lumbar spine from December 12, 2016 is not warranted. 

As noted, VA regulations direct that separate neurological ratings should be considered in rating the back.  Here, the separate ratings were not only considered, but were also assigned.  Regarding separate neurological manifestations, the AOJ has assigned the Veteran a separate 20 percent rating prior to December 26, 2012 according to Diagnostic Code 8513 for spinal cord impingement of the cervical spine, neurological manifestations.

Spinal cord impingement of the cervical spine, neurological manifestations 

Under Diagnostic Code 8513, incomplete paralysis of all radicular groups for the major extremity warrants 20, 40, or 70 percent evaluations if it is mild, moderate, or severe, respectively.  Incomplete paralysis of all radicular groups for the minor extremity warrants 20, 30, or 60 percent evaluations if it is mild, moderate, or severe, respectively.  A 90 percent rating (for the major extremity) and an 80 percent rating (for the minor extremity) is warranted for complete paralysis of all radicular groups.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2016).  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2016). 

After a longitudinal review of the entire record, the Board finds that the evidence shows that the Veteran's neurological symptoms are wholly sensory in nature.  Indeed, the Veteran's muscle strength and tone was consistently normal, and there was no evidence of muscle atrophy at any time.  Sensory and reflex examinations were normal, and the Veteran denied experiencing paresthesias at the June 2009 examination.  Given the evidence outlined above, the Board finds that the Veteran's neurologic impairment is no more than mild in severity, such that a rating greater than 20 percent prior to December 26, 2012 is not warranted.  

However, the Formula for Rating IVDS does not provide for separate evaluations for neurological manifestations - to do so would violate the rule against pyramiding.  Thus, the separate 20 percent rating was discontinued from December 26, 2012 in order to afford the Veteran the higher 60 percent rating.

Left fourth metacarpal fracture of the left hand

Diagnostic Code 5226 provides ratings for ankylosis of the long finger.  A 10 percent rating is warranted for unfavorable or favorable ankylosis, whether of the major or minor digits.  A note to the rating criteria also states that consideration should be made as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226.

A June 2009 VA examination for the Veteran's left hand showed decreased hand strength with occasional numbness, but no pain or objective limitation of motion, even following repetition.  There was no ankylosis of a digit or amputation.  There was normal opposition against the thumb, and hand grip strength was 5 of 5.  

In a December 2012 VA examination for the Veteran's healed left fourth metacarpal fracture residuals, the Veteran described experiencing intermittent pain as a 4 of 10, aching and localized to the left hand.  The Veteran reported that his pain was associated with cold or rainy weather, and he reported decreased strength and grip in his hand, associated with weather.  The Veteran was right-hand dominant.  There was no evidence of painful motion for any fingers or thumbs.  There was no functional loss for any fingers or thumbs, to include after repetitive use testing.  There was pain on palpation of the left hand.  Muscle strength testing was normal.  There was no ankylosis, and imaging was normal.  

The Veteran's left fourth metacarpal disorder has been shown to be manifested by numbness and pain, with reported decreased strength and grip.  Given these facts, the Board finds that the current 10 percent evaluation adequately reflects the Veteran's limitation of motion and functional impairment during the relevant period.  38 C.F.R. § 4.7.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  A higher rating is not warranted as a 10 percent rating is the maximum schedular rating for this disability.

The only schedular rating available for limitation of motion of the ring or little finger is 0 percent, which will be assigned for any limitation of motion of the ring or little finger of the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Further, there is no argument or indication of functional loss of the index or long finger or thumb due to pain, weakness, or other factors, including during flare-ups or after repetitive use, so as to warrant a separate rating.


Chronic Headaches

The Veteran's chronic headaches are rated according to Diagnostic Code 8100 as 30 percent disabling prior to January 11, 2013, and as 50 percent since January 11, 2013.  

Under Diagnostic Code 8100 (for migraine headaches) a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months.  With less frequent attacks, a 0 percent rating is assigned.  38 C.F.R. § 4.124a.

Significantly, the rating criteria under Diagnostic Code 8100 do not contemplate the ameliorating effects of medication to treat migraines; consequently, the Board may not deny entitlement to a higher disability rating based on the relief provided by the medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).

The record is not entirely clear as to how frequently the Veteran experiences migraines, as it reflects that the frequency varies over time.  However, the Board notes that even the lowest documented frequency prior to January 2013 exceeds the once monthly frequency contemplated by a 30 percent rating.  Consequently, the Board's analysis will focuses on the severity of the Veteran's migraines, and whether they are consistent with the characteristic "prostrating attacks" described in the rating criteria.  

In December 2008 the Veteran submitted a statement indicating that he experienced severe headaches occurring twice weekly.  The Veteran did not report for a March 2009 VA examination, but a June 2009 VA examination for aid and attendance indicated that he was not unemployable due to his chronic headaches.  VA treatment notes from July 2009 show that the Veteran reported experiencing occasional headaches localized along the temporal regions, lasting approximately 25 minutes, and for which he took Panadol for relief.  Later July 2009 treatment note indicates the Veteran reported a history of headaches occurring once every two weeks.  VA treatment note from 2010 shows that the Veteran reported experiencing bifrontal headaches approximately twice monthly, without vomiting, nausea, or neurological deficits, and for which he took Ibuprofen with good results.  

The Veteran was most recently examined for chronic headaches in January 2013, and based on that examination he was awarded a 50 percent evaluation effective January 11, 2013 for his chronic headaches.  The January 2013 examiner indicated that the Veteran experienced frequent prostrating and prolonged attacks of migraine headache pain, occurring more than once per month, lasting less than a day, and located at the right side of head to the nape of the neck.  The Board notes that at that time the examiner indicated that the Veteran's headaches did not involve a treatment plan that included taking medication.  The migraine head pain included symptoms of sensitivity to light and sound, changes in vision, and feelings of extreme anxiety during episodes.  The Veteran described the pain as pulsating or throbbing, localized to one side of the head radiating to the neck, and worse with physical activity.  The examiner opined that the Veteran was unable to hold a steady, regular hours job with fixed schedule due to the severity and unpredictability of the headaches episodes.

In January 2013 the Veteran reported he was concerned over the increased frequency of his headaches.  Then, in February 2013 VA treatment records show that the Veteran visited the emergency room due to pain in the occipital area associated with pain in his neck.  He reported his headache was not improving with Tramadol.  Computed tomography imaging revealed patchy subtle areas of low attenuation in the subcortical white matter of the parietal lobes and left upper lobe, a finding that demonstrated no significant interval changes since 2007.  VA treatment notes from 2015 show that the Veteran took nonsteroidal anti-inflammatory medication to treat his chronic headaches.

Significantly, the rating criteria under Diagnostic Code 8100 do not contemplate the ameliorating effects of medication to treat migraines; consequently, the Board is prohibited from assigning a disability rating based on the severity when such medication is taken.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  It is clear that prior to the January 2013 VA examination the Veteran was using medication to ameliorate the effects of his headaches, as the record indicates that he took Ibuprofen and Panadol.  The headaches were localized in the bifrontal and temporal regions.  Although there were not neurological deficits and they lasted approximately 25 minutes, such limited symptomatology was apparently due to the medications.  In contrast, at the January 2013 VA examination, when the Veteran was not taking medications, the examiner characterized the headaches as "prostrating and prolonged attacks."  In evaluating the Veteran's headaches as if medication was not used, as is required under Jones, it appears that the Veteran's headaches resulted in inability to hold a steady, regular hours job with fixed schedule due to the severity and unpredictability of the headache episodes.  Thus, when considering the frequency of the Veteran's headaches in light of their severity without the use of medication, and resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture more nearly approximates the criteria required for the 50 percent for the entire time on appeal.  38 C.F.R. § 4.7.  Consequently, the Board finds that an increased 50 percent rating is warranted prior to January 11, 2013.  This is the maximum schedular rating provided by regulation.

Considering the period from January 11, 2013 to the present, the highest rating has been awarded for the Veteran's headaches.  A 50 percent rating is the maximum schedular rating for migraine headaches under Diagnostic Code 8100.  There are no other diagnostic codes that are applicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Because the Veteran is at the maximum schedular rating for headaches (50 percent), there is no legal basis upon which to award a higher schedular rating. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, for the period on and after January 11, 2013, the schedular component of the Veteran' increased rating claim for his headaches must be denied.

Extraschedular Consideration

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

The Board has evaluated whether the Veteran's claims, individually, should be referred for consideration of his entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  A comparison between the level of severity and symptomatology of each of the Veteran's disorders with the established criteria found in 38 C.F.R. § 4.71a, reflects that the diagnostic criteria reasonably describe each of the Veteran's disability levels and symptomatology.  Such symptomatology includes his limitation of motion, pain and functional loss of the lumbar spine, cervical spine, and left hand, neurological symptoms of the cervical spine, and pain, changes in vision, feelings of anxiety, photophobia and phonophobia in finding that the Veteran's headaches are "prostrating", frequent and prolonged, producing severe economic inadaptability.  Although the Board has considered the Veteran's reports of symptomatology, the evidence does not show that any of his disabilities adjudicated herein is unusual or exceptional.  The schedular criteria reasonably describe his disability levels and associated impairment.  Therefore, the Board has determined that referral for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Individual unemployability 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, training, and previous work experience, but not to his age or to nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for cervical spine rated as 20 percent disabling prior to December 26, 2012, and as 60 percent disabling thereafter; lumbar spine rated as 20 percent prior to December 26, 2012, and as 60 percent thereafter; chronic headaches, which according to this decision are rated as 50 percent disabling from December 3, 2008; neurological manifestations of the cervical spine, rated as 20 percent disabling from March 25, 2003 to December 26, 2012; left fourth metacarpal fracture of the left hand, rated as 10 percent disabling since December 15, 2003; and left knee disability, rated as 10 percent disabling since November 28, 2004.  The Veteran's combined rating has been 70 percent since December 3, 2008, considering the bilateral factor for Diagnostic Codes 8513 and 5226, and as 90 percent disabling from December 26, 2012.  As such, the schedular criteria for 38 C.F.R. § 4.16(a) have been met since December 3, 2008.

In a claim, which the RO indicated was received December 3, 2008, the Veteran contends that his service-connected disabilities alone prevent him for obtaining and maintaining substantially gainful employment.  The Board notes that the Veteran has been assigned a TDIU rating effective December 26, 2012, but consideration under Rice is required for the period on appeal prior to that date.

The Veteran has worked as a security guard, in maintenance and as a custodian.  He reported that he completed education to include one year of college.  

In December 2008 in claiming increased ratings, the Veteran indicated that he experienced headaches twice weekly.  

Social security disability records, and his June 2009 VA Form 21-8940 indicate that the Veteran last worked in 2008 at a military base.  His social security records also indicate the Veteran was given a reasonable accommodation, but moved to attend to a family situation, and has been unable to find a job since his move.

In September 2007 a VA examiner opined that the Veteran could not engage in work that placed his back in a prolonged flexion position and he was limited in lifting no more than 50 pounds in regards to his service-connected spinal disabilities.  In regards to his left hand, the Veteran had poor tolerance to work activity by his left hand; however, he was right-handed.

The Veteran's June 2009 VA examination for aid and attendance indicated that he stopped working in June 2008.  Indeed, there is a June 2008 letter from Goodwill Industries of South Florida, indicating that the Veteran worked there as a custodian through June 6, 2008.  At that examination the Veteran reported that he had worked in maintenance at an airport base from 2007 to 2008.  He reported that he experienced headaches when he was exposed to the sun.  He reported that he was unable to perform certain jobs that required hard efforts due to his back, which the Board interprets as referencing physically demanding labor.  The Veteran desired vocational rehabilitation to be able to work in administrative jobs, which suggests that he did not have experience in sedentary positions.  The Veteran was not rendered unemployable on account of his headaches alone; however, the Veteran competently reported that he experienced headaches when exposed to the sun.

June 2009 VA examination for the left knee indicated that the Veteran was able to walk one to three miles, and stand more than one but less than three hours. Examination of the cervical and lumbar spines showed the Veteran was limited in engaging in a number of daily activities to include chores, shopping, recreation, traveling, feeding, bathing, and dressing, and prevented from engaging in exercise and sports.  Nevertheless the examiner opined that the Veteran was not precluded from obtaining and securing a financially gainful job.  VA examination for the left hand indicated that the Veteran's usual occupation was in maintenance, and he was unable to find a job due to unavailability of positions for which he had applied.    

In a May 2010 social security disability evaluation, the examiner considered the Veteran's disorders of the left knee, cervical and lumbar spine, and found that he was capable to perform light work, except that he could bend occasionally and had to alternate positions between sitting and standing at will, because the back and left knee pain prevented the Veteran from standing or sitting for extended periods.  The Veteran's lumbar and cervical spine limitations caused him to be unable to lift and carry objects weighing more than 20 pounds occasionally, and more than 10 pounds, frequently.  

In December 2012 VA examiner concluded that there was no effect of the Veteran's left knee disability on his ability to work.  Nevertheless, the Veteran reported flare-ups following prolonged walking.  December 2012 VA examination of the left hand showed pain on palpation, and flare-ups with weather, contributing to decreased strength and grip.  Following December 2012 VA examination of the lumbar spine, the examiner opined that the impact on the Veteran's work was such that he should be in a sedentary or semi-sedentary position, so that he did not lift more than 15 pounds or bend repetitively at the waist, stand more than 15 minutes or walk more than 15 consecutive minutes.  Following examination of the cervical spine the examiner concluded that the Veteran should not work at a job in which he must lift his head or turn his head repetitively, and should not carry more than 15 pounds with his arms.  Following VA examination for his headaches in January 2013 the examiner indicated that the Veteran was unable to hold a steady, regular-hours job with fixed schedule due to the severity and unpredictability of his headache episodes.  

Here, the Board finds that the Veteran reported having headaches, affected by the sunlight when he initially filed his claim for increase in December 2008.  There is no indication that there was a change in his symptomatology during the appeal, which is evident in the explanation for the 50 percent grant for headaches prior to December 26, 2012.  As such, the Board notes that the examiner's January 2013 finding regarding interference with a steady job holds true for the entirety of the appeal.

Here, the record contains evidence that the Veteran's service-connected disabilities, particularly his lumbar and cervical spine disabilities, are of sufficient severity to preclude physical labor.  In addition, the Veteran's headache disability suggests limitations in sedentary employment.  Here, the Board considers the Veteran's work history, which includes only labor intensive work in maintenance and as a custodian, and not forms of sedentary employment.  As such, the Board considers the evidence to be in equipoise as to the Veteran's ability to engage in sedentary employment, such that resolving reasonable doubt in the Veteran's favor, the Board finds that he is also unable to engage in sedentary employment due to his service-connected headache disability. 

The Board finds that the cumulative effects of the claimant's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders is established under the doctrine of reasonable doubt.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

The appeal is allowed.

ORDER

Entitlement to a disability rating in excess of 20 percent for orthopedic manifestations of the lumbar spine prior to December 26, 2012, is denied. 

Entitlement to a disability rating in excess of 60 percent for intervertebral disc syndrome of the lumbar spine from December 26, 2012, is denied.

Entitlement to a disability rating in excess of 20 percent for orthopedic manifestations of the cervical spine prior to December 26, 2012, is denied. 

Entitlement to a disability rating in excess of 60 percent for intervertebral disc syndrome of the cervical spine from December 26, 2012, is denied.

Entitlement to a disability rating greater than 20 percent for spinal cord impingement of the cervical spine neurological manifestations is denied.

Entitlement to a disability rating greater than 10 percent for status-post left fourth metacarpal fracture of the left hand is denied.

Prior to January 11, 2013, a 50 percent rating for the Veteran's chronic headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

Since January 11, 2013, a rating greater than 50 percent for chronic headaches is denied. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disability since December 3, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Service connection for a psychiatric disorder, to include PTSD

The Veteran claims entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  The record shows that he was involved in a parachuting accident in which he was dragged on landing, and the Veteran has reported that he experiences nightmares, sleep difficulties and other psychological symptoms as a result of this incident.  The Veteran has also contended that he feared for his safety during service in Saudi Arabia, and that he dealt with racial tensions in service, which has contributed to his psychological symptomatology. 

The Board notes that although the AOJ issued a memorandum indicating that there were no verifiable stressors, the service treatment records document the parachuting incident.  This incident is consistent with the circumstances of the Veteran's service; however, the Board would like an examiner to comment on whether it is indeed a stressor for the Veteran's claimed PTSD.  

Further, a Personnel Information Exchange System (PIES) response indicated that in requesting the Veteran's service records, Code 11 should be used, rather than Code 13 which had been used.  As such, it appears that there may be additional outstanding service records that could assist in verifying the Veteran's reports of in-service stressors.  The Veteran should be requested to provide detailed stressor information, and an attempt to verify such stressor should be made.  Regardless of the information the Veteran provides, the AOJ should request any available outstanding VA treatment or personnel records through PIES Code 11 because there is a response notifying them that this is the best way to request the information sought.  

VA treatment records, available on Virtual VA, include PTSD as a diagnosis on the problem list, as well as in mental health assessments.  There is a June 2011 private medical note from N. Ortiz Valentin, M.D., in which she opines that the Veteran has a PTSD diagnosis in accordance with DSM-IV criteria, and due to alleged in service stressors such as being in a bombing zone, and being the object of racial prejudice.  Here, the Veteran's claim was certified to the Board after August 4, 2014, and as such DSM-5 is applicable.  

The Veteran has not been afforded a VA psychiatric examination for his claimed PTSD; however, in light of the evidence of record, in order to comply with the duty to assist, remand for a VA psychiatric examination, where the criteria for DSM-5 is considered, is necessary.

Increased ratings for left knee disability

A remand is required to conduct additional VA examination in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran's left knee disability was most recently examined by VA in December 2012; unfortunately, the examination report does not meet the specifications of Correia.  The examination contains range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  Although the Board sincerely regrets the delay additional examination is necessary under 38 C.F.R. § 3.159(c)(4) to ensure compliance with the decision in Correia.  

Therefore, on remand, the Veteran should be afforded additional VA examination to ascertain the severity and manifestations of his service-connected left knee disability.

Entitlement to SMC for A&A

Regarding the Veteran's claim for SMC based on the need for aid and attendance or housebound status, the matter must be remanded.  It is inextricably intertwined with the other remaining matters being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Further, while on remand, afford the Veteran a VA examination to ascertain whether he is entitled to special monthly compensation based on the need for aid and attendance or by reason of being housebound.  The Board notes that the Veteran was provided such an examination in June 2009; however, at that time the examiner indicated that imbalance did not affect the ability to ambulate.  VA treatment note from September 2010 shows that the Veteran experienced gait/balance deficit, which may be an indicator of increased severity of disabilities affecting his need for aid and attendance, see Snuffer v. Gober, 10 Vet.App. 400, 403 (2007), such that the Board finds that the Veteran should be afforded another VA examination.


Accordingly, the case is REMANDED for the following action:

1.  Request any available outstanding service treatment or personnel records using the appropriate PIES request code(s), to include Code 11.  All efforts to secure the records should be documented and should continue until it is determined that such records do not exist or that further attempts to obtain them would be futile.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present, to include PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and lay assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any psychiatric disorders that have been present since he filed his claim.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.

If a diagnosis of PTSD according to DSM-5 criteria is deemed appropriate by the examiner, he or she must opine whether that diagnosis may be etiologically related to the appellant's claimed in-service stressor(s).  The examiner's opinion should reflect consideration as to whether such stressor(s) are adequate to support a diagnosis of PTSD and, if so, whether the appellant's current PTSD symptoms are related to those claimed stressor(s). 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees. In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability in either knee, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine whether he is entitled to special monthly compensation based on the need for aid and attendance or by reason of being housebound. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and his statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran is currently service-connected for cervical spine disability, lumbar spine disability, chronic headaches, neurological manifestations of the cervical spine, status-post left fourth metacarpal fracture of the left hand, and left knee disability.  No consideration should be given to any other disability, unless the RO grants service connection for the disorder.

The examiner should address the following: 

(a) Whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less as a result of his service-connected disabilities; 

(b) Whether the Veteran is a patient in a nursing home on account of mental or physical incapacity as a result of his service-connected disabilities;

(c) Whether the Veteran is so helpless or so nearly helpless as a result of his service-connected disabilities so as to require the regular aid and attendance of another person.  In making this determination, the examiner should specifically comment on whether the Veteran, due to his service-connected disabilities, is unable to dress or undress himself, or to keep himself ordinarily clean and presentable; requires the frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; is unable to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; is unable to attend to the wants of nature; or has an incapacity, physical or mental, that requires care of assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment; or is bedridden. 

(d) Whether the Veteran is substantially confined to his dwelling and the immediate premises as a result of his service-connected disabilities, or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  The AOJ should review the examination reports to ensure they are in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, to include entitlement to SMC, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


